DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction; Status of Application
Applicant’s election of Group I (Claims 1-7) in the reply filed on 9/6/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim(s) 1-15 is/are pending.
Claim(s) 8-15 is/are withdrawn from consideration.
Claim(s) 2 and 9 is/are currently amended.




Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/2/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


I. Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,697,929 to Muller.

Citation is for the convenience of the reader. The rejection should be understood to be over the entire reference, and not just those portions called out.  
With respect to Claim 1, this claim requires “a vessel configured to receive a volume of a medium including a quantity of fibers.” Muller teaches mixing tanks. See e.g. (Muller 4: 55-57 – “FIG. 3 is a sectional view of a planetary mixer having two planetary stirrers that can be adjusted to accommodate mixing tanks of different sizes;” passim). The “volume of a medium including a quantity of fibers” is construed as a limitation directed to the material worked on, and is not accorded patentable weight. MPEP 2115 ("[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.") (citations omitted).
Claim 1 further requires “one or more agitators that each comprise a stirring element that is movable within the vessel to mechanically agitate the medium.” Muller teaches one or more agitators with stirring elements. See e.g. (Muller “Figs. 3-7,” 8: 58 – “stirrers 140 and 154”).
Claim 1 further requires “the stirring elements of the one or more agitators are movable in complementary patterns that are configured to induce a chaotic advection current within the medium.” Rotational movements are taught, and are so construed as addressing the “configured to induce” language. See e.g. (Muller 8: 58 et seq.; Figs.). 
As to Claim 2, as above, this is construed as a limitation directed to the material worked on, and is not accorded patentable weight. MPEP 2115 ("[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.") (citations omitted).
As to Claim 3, the gear variations between the rotary sections are construed as addressing the “configured to vary traveling velocities” language. (Muller 11: 24-29 – “but at a different speed from the two gears in the other rotary section”). 
As to Claim 4, as understood, the various discussions of hinged sections rotating about their various axes would give rise to at least an oval shape and possibly a figure-eight pattern. (Muller 9: 8 et seq.; Figs.).   
As to Claim 5, the drive system/gearing is so taught. (Muller “Fig. 1,” 5: 20 et seq.). 
As to Claim 6, drive gears are taught. See e.g. (Muller 3: 38 – “a drive gear;” 7: 2 et seq. – discussing drive system; passim). Output gears are taught. See e.g. (Muller 5: 66 et seq. – sun gear 52, planetary gear 54, etc.). Connecting arms are pivotably connected. (Muller “Figs. 4-7, 12,” 10: 5 et seq.; 11: 54 et seq.). 
As to Claim 7, an idler gear is taught. (Muller 11: 22). 

II. Claim(s) 1-7 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghossein, et al., Innovative Method for Enhancing Carbon Fibers Dispersion in Wet-Laid Nonwovens, Materials Today Communications 2018; 17: 100-108 (available online 07 August 2018, hereinafter “Gossein at __”).

The additional authors on the Ghossein reference serve as the basis for the rejection under 102(a)(1). See MPEP 2153.01(a) (“If, however, the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1).”). That said, as Applicants would appear to be familiar with the publication, a detailed explanation is not undertaken. 
With respect to Claim 1, this claim requires “a vessel configured to receive a volume of a medium including a quantity of fibers.” A vessel is taught. (Ghossein “Fig. 1,” accompanying text). The quantity of fibers limitation refers to the material worked on and is not given patentable weight. MPEP 2115. That said, carbon fibers are taught. (Ghossein Title, Abstract, passim). 
Claim 1 further requires “one or more agitators that each comprise a stirring element that is movable within the vessel to mechanically agitate the medium.” Agitators are taught. (Ghossein “Fig. 2,” accompanying text)
Claim 1 further requires “the stirring elements of the one or more agitators are movable in complementary patterns that are configured to induce a chaotic advection current within the medium.” As understood, the movement is taught. (Ghossein “Fig. 2,” accompanying text).
As to Claim 2, at least carbon fibers are taught. (Ghossein Title, Abstract, passim).
As to Claim 3, varying travel velocities is taught. (Ghossein at 105 - 4.1. Sample Preparations and Experimental Setup).
As to Claim 4, at least a figure 8 pattern is taught. (Ghossein “Fig. 2,” accompanying text).
As to Claim 5, as understood, the agitators are so configured. (Ghossein “Fig. 2,” accompanying text)
As to Claim 6, drive gears, output gears, and connecting arms are taught. (Ghossein “Fig. 2,” accompanying text)
As to Claim 7, an idler gear is taught. (Ghossein “Fig. 2,” accompanying text)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jana, et al., Experimetnal and computational studies of mixing in complex Stokes flows: the vortex mixing flow and multicellular cavity flows, J. Fluid Mech. 1994; 269: 199-246 (cited by Applicants, hereinafter “Jana at __”). Compare (Jana at 204, “Figure 2”) with (S. “Fig. 2”)
US 3,645,813 to Pelikan, et al.
US 4,278,113 to Persson
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736